Citation Nr: 0823491	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-33 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to an increased disability evaluation for a 
left knee disability, post meniscectomy, currently evaluated 
as 10 percent disabling.

2.  Entitlement to an increased disability evaluation for 
bilateral pes cavus and hallux valgus, with plantar warts, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable disability evaluation for a 
right ankle disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1993.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a December 2005 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Wichita, Kansas, (hereinafter RO).  In 
February 2008, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  
REMAND

In reviewing the record, the Board observes that the veteran 
was last afforded a VA examination for compensation purposes 
in September 2005.  At his February 2008 Travel Board 
hearing, the veteran testified that all three of the service 
connected conditions had worsened.  Specifically, the veteran 
asserted that his left knee had been swelling, giving out, 
and locking up since surgery in 2006; he has been receiving 
regular cortisone injections in both feet; and he has 
recently received pain-killing injections in his right ankle, 
which also gives out.  The veteran has also found fault with 
the manner in which these examinations were conducted.  As 
the veteran was last afforded a VA examination almost three 
years ago and the veteran has asserted an increase in the 
symptomatology of his service-connected disabilities, another 
VA examination to determine the current state of his service 
connected disabilities is necessary in order to comply with 
the duty to assist the veteran.  See, e.g., Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95.  

Furthermore, at the February 2008 hearing before the 
undersigned, the veteran's representative indicated that 
there are pertinent private and VA medical records that have 
not been associated with the file but that are necessary for 
a determination of the veteran's claims for increased 
ratings.  In that regard, the record indicates that the 
veteran has been receiving regular VA treatment for his 
conditions; however, the most recent VA treatment record that 
has been associated with the veteran's claims file is dated 
in June 2006, and there are no recent private medical records 
in the file.  Thus, there is reason to believe that more 
current medical records exist that reflect the current nature 
of the veteran's disabilities.  When pertinent medical 
records exist, especially records in VA's possession, VA is 
on notice of their existence and has a duty to assist the 
veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 
Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, 
Vet. App. 37 (1990).  These records should be obtained in 
compliance with VA's duty to assist.

In addition, during the pendency of this appeal, the Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
case of Vazquez-Flores v. Peake, 21 Vet. App. 37 (2008).  In 
that decision, the Court concluded that, for increased 
compensation claims, section 5103(a)-compliant notice must 
meet the following four-part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 
       
(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 
       
(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 
       
(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Id.  As the veteran has not been provided with notice in full 
compliance with the Court's directives in Vazquez-Flores, the 
Board finds that the veteran should be provided such notice 
on remand.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should, pursuant to the 
holding in Vazquez-Flores v. Peake, 
provide the veteran with a notification 
letter that includes the following: 

a)  Notice to the veteran that he must 
provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or 
increase in severity of his service-left 
knee, foot and right ankle disabilities 
and the effect that worsening has on his 
employment and daily life; 

b)  Notice of the pertinent rating 
criteria codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5259, 5271 
and 5278 and any other pertinent criteria 
with respect to the rating of diseases 
and injuries of the knee, foot and ankle 
and of the fact that his ratings will be 
determined by applying the relevant 
Diagnostic Codes; and 

c)  Examples of the types of medical and 
lay evidence that the claimant may 
submit, or ask VA to obtain, that are 
relevant to establishing entitlement to 
increased compensation, e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

2.  Based on his response, the RO must 
attempt to associate with the claims file 
all pertinent records desired by the 
veteran, in particular, those from 
treatment rendered after June 2006, to be 
obtained which have not previously been 
procured from the identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claims.  The veteran must then be 
given an opportunity to respond. 

3.  The veteran must be afforded 
appropriate VA examinations to determine 
the current extent of the impairment 
resulting from his service-connected left 
knee, foot and right ankle disorders.  
The claims files must be made available 
to and reviewed by the examiners in 
conjunction with the examination.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated special diagnostic tests that 
are deemed necessary for an accurate 
assessment must be conducted.  Any 
further indicated special studies must be 
conducted and all clinical findings 
reported in detail.  The examiner must 
record pertinent medical complaints, 
symptoms, and clinical findings.

The examiners must state the range of 
motion of the  knee and ankle in degrees, 
noting the normal range of motion of the 
knee and ankle; determine whether there 
is weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disorders expressed, if feasible, in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination; and express an opinion as 
to whether pain in the affected areas 
could significantly limit functional 
ability during flareups or during periods 
of repeated use, noting, if feasible, the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to pain on use or during flareups.  

With respect specifically to the service 
connected foot disability, the examiner 
should state the degree to which this 
results in dorsiflexion of the toes or 
ankle or shortened plantar fascia and the 
severity of any tenderness under the 
metatarsal heads.   

Additionally, the examiner must provide 
an opinion as to whether the veteran's 
complaints are consistent with the 
objective clinical findings, and whether 
the service-connected left knee, foot and 
right ankle disorders limit his ability 
to work, or affect his ability to obtain 
and maintain substantially gainful 
employment.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.

4.  The RO must notify the veteran that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of these claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation must be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Thereafter, the claims must be 
readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the veteran, the veteran and his 
representative must be provided a 
supplemental statement of the case and an 
appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




